UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Theresa M. Bridge Ultimus Fund Solutions, LLC 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 326-3597 Date of fiscal year end: December 31, 2012 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Progressive Return Fund Semi-Annual Report June 30, 2012 (Unaudited) CONTENTS Portfolio Summary 1 Summary Schedule of Investments 2 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Results of Annual Meeting of Shareholders 14 Investment Management Agreement Approval Disclosure 15 Description of Dividend Reinvestment Plan 16 Proxy Voting and Portfolio Holdings Information 18 Privacy Policy Notice 19 Summary of General Information 22 Shareholder Information 22 Cornerstone Progressive Return Fund Portfolio Summary – as of June 30, 2012 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Consumer Discretionary Financials Industrials Energy Health Care Consumer Staples Utilities Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. Eaton Vance Tax-Managed Global Diversified Equity Income Fund Closed-End Funds 2. Eaton Vance Tax-Managed Diversified Equity Income Fund Closed-End Funds 3. Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Closed-End Funds 4. BlackRock Enhanced Equity Dividend Trust Closed-End Funds 5. Eaton Vance Risk-Managed Diversified Equity Income Fund Closed-End Funds 6. BlackRock International Growth and Income Trust Closed-End Funds 7. India Fund, Inc. (The) Closed-End Funds 8. Eaton Vance Enhanced Equity Income Fund II Closed-End Funds 9. Eaton Vance Tax-Managed Buy-Write Opportunities Fund Closed-End Funds Morgan Stanley China A Share Fund, Inc. Closed-End Funds 1 Cornerstone Progressive Return Fund Summary Schedule of Investments – June 30, 2012 (unaudited) Description No. of Shares Value EQUITY SECURITIES – 72.57% CLOSED-END FUNDS – 66.40% CONVERTIBLE SECURITIES – 1.43% Advent Claymore Global Convertible Securities and Income Fund II $ AGIC Equity & Convertible Income Fund 926,937 1,736,693 CORE – 2.69% General American Investors Company, Inc. Liberty All-Star Equity Fund Source Capital, Inc. Tri-Continental Corporation Zweig Fund, Inc. (The) Other Core (a) 330,691 3,273,922 CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED – 3.13% Federated Enhanced Treasury Income Fund Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Other Corporate Debt Funds Investment Grade-Rated (a) 140,567 3,801,347 DEVELOPED MARKET – 1.56% Japan Smaller Capitalization Fund, Inc. Description No. of Shares Value DEVELOPED MARKET (continued) Other Developed Market (a) $
